Citation Nr: 0403399	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  98-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued disability compensation based on a 
pending claim for service connection for hypertension 
secondary to a service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1944 to March 1945.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  The Board regrets 
the delay caused by this action.  


REMAND

The Board remanded this case in May 2000 to notify the 
appellant that her claim was incomplete for lack of her 
submission of certain evidence.  See 38 C.F.R. § 5103(a) 
(West 1991).  At that time, it was the appellant's burden to 
produce the evidence referenced in the May 2000 remand.

In December 2000, the enactment of The Veterans Claims 
Assistance Act of 2000 (VCAA) made significant changes in 
VA's duty to notify and assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  The RO has taken no action to notify the appellant 
that VA must now assist her to obtain the evidence she 
previously was told she must produce herself.

The RO discharged the May 2000 remand's instruction to give 
the appellant certain notice by sending her a letter 
referencing the pertinent paragraph in the Board's remand.  
No regulation authorizes the discharge of an obligation to 
provide notice by incorporating another document into a 
letter by reference.  A notice that is fully informative is 
preferable to referencing another document, because it 
obviates the need to have the other document.

The claims file in this case reveals that the appellant has 
submitted much of the evidence that presumably VA would now 
have to assist her to obtain were it not already of record.  
Nonetheless, there is potentially other evidence referenced 
in the claims file that the appellant has not submitted.  VA 
must now assist her to obtain it.

In the absence of proper notice to the appellant of the 
assistance VA can afford, it cannot be known what additional 
evidence might be developed in response to such notice.

The July 1, 1997, rating decision from which the appellant 
appeals referenced an article from a medical journal.  The 
article is not in the claims file.  The Board cannot 
determine the probative value of the article without reading 
it.  The RO must enter the article into the record for 
appellate review.  Additionally, the appellant references a 
report issued by the Dartmouth College National Center for 
PTSD.  This report is not of record and must be entered into 
the record for appellate review.  The appellant claims that 
it supports the proposition linking PTSD to hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  

Adequate notice will convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim, including, in this case; (2) the 
information and evidence that the VA will 
seek to provide, including complete 
treatment records from Dr. Bert Barnes if 
the appellant authorizes VA to obtain 
them; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.

2.  Associate with the claims file the 
article referenced in the July 1, 1997, 
rating decision, "Prevalence of Somatic 
and Psychiatric Disorder [sic] Among 
Former Prisoners of War," Raina E. 
Eberly, PhD., and Brian E. Engdahl, PhD., 
Hospital and Community Psychiatry, Vol. 
42, No. 8.  

3.  Associate with the claims file the 
report referenced in the December 12, 
2000, statement in support of claim from 
the Dartmouth College National Center for 
PTSD which purports to link PTSD to 
hypertension.  Contact the appellant for 
additional information if necessary.  

4.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
her representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



